Title: From John Adams to James Warren, 3 February 1777
From: Adams, John
To: Warren, James


     
      Dear Sir
      Baltimore Feb. 3. 1777
     
     It may not be a Mispence of Time to make a few Observations upon the Situation of Some of the States at this Time.
     That Part of New York which is yet in our Possession is pretty well united, and pretty firm. The Jerseys have recovered from their Surprize, and are lending as much Assistance as can well be expected from them. Their Assembly is now Sitting, and are Said to be well disposed to do what they can. The Assembly of Pensilvania, is also Sitting. They have abolished the oath which gave so much Discontent to the People, and are gradually acquiring the Confidence of the People, and opposition has Subsided. The Delaware Government, have formed their Constitution, and the Assembly is now Sitting. Maryland has formed its Constitution—and their Assembly now sitting in Consequence of it, are filling it up. There is a Difficulty in two of the Counties, but this will last but a little while. In Virginia Governor Henry, has recovered his Health has returned to Williamsbourg, and is proceeding in his Government with great Industry. N. Carolina have compleated their Government, and Mr. Caswell is Governor. In Virginia and North Carolina, they have made an Effort, for the Destruction of Bigotry which is very remarkable. They have abolished their Establishments of Episcopacy so far as to give compleat Liberty of Conscience to Dissenters, an Acquisition in favour of the Rights of Mankind, which is worth all the Blood and Treasure, which has been and will be Spent in this War. S. Carolina and Georgia, compleated their Governments, a long time ago. Thus I think there are but three States remaining which have not erected their Governments, Massachusetts, N. York and New Hampshire.
     These are good Steps towards Government in the States which must be introduced and established before We can expect Discipline in our Armies, the Unum necessarium to our Salvation.
     I will be instant and incessant, in season and out of Season, in inculcating these important Truths, that nothing can Save Us but Government in the State and Discipline in the Army. There are So many Persons among my worthy Constituents who love Liberty, better than they understand it that I expect to become unpopular by my Preaching. But Woe is me if I preach it not. Woe will be to them, if they do not hear.
     I am terrified with the Prospect of Expence, to our State, which I find no Possibility of avoiding. I cannot get an Horse kept in this Town under a Guinea a Week. One hundred and four Guineas a Year for the Keeping of two Horses, is intolerable, but cannot be avoided. Simple Board is fifty shilling a Week here, and Seven Dollars generally. I cannot get boarded, under forty shillings, i.e. five dollars and a third a Week for myself and fifteen for my servant—besides finding for myself all my Wood Candles, Liquors and Washing. I would send home my servant and Horses, but Congress is now a moveable Body, and it is impossible to travell and carry great Loads of Baggage without a servant and Horses, besides the Meanness of it, in the Eyes of the World.
    